DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 08/02/2022, Applicant amended claim 1 and cancelled claims 9 and 30. Claims 1, 12, 13, 15, 16, 19, 28-29, 59 and 60 are pending and are examined. 

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 9 and 30 under 35 U.S.C. 103 as being unpatentable over Hamdy ’228 in view of Li Na et al., the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) and in further view of Kang Li et al. (all cited previously) is withdrawn in view of the amendments to the claims.

New and maintained claim rejections necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 13, 15, 16, 19, 28 and 59-60 remain rejected under 35 U.S.C. 103 as being unpatentable over Hamdy ’228 in view of Li Na et al., and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (all cited previously). 
The claims are drawn to a method of delay of progression or treatment of a B cell
cancer in humans, comprising administering to a therapeutically effective amount of
(S)-7(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]
pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of
obinutuzumab.  The B cell cancer is CLL, SLL, FL, MCL, MZL, WM, HCL, BL, DLBCL, or Multiple myeloma). The B-cell cancer may be a relapsed or refractory B-cell cancer. The dose of the BTK inhibitor may be 320 mg QD or 160 mg BID.
Hamdy ‘994 teaches therapeutic methods of using a BTK inhibitor to treat cancers by modulation of the tumor microenvironment, including macrophages, monocytes, mast cells, helper T cells, cytotoxic T cells, regulatory T cells, natural killer cells, myeloid-derived suppressor cells, regulatory B cells, neutrophils, dendritic cells, and fibroblasts. The reference claims a method of treating a cancer in a human, comprising the step of administering a therapeutically effective dose of a BTK inhibitor, and further comprising the step of administering a therapeutically effective dose of an anti-CD20 antibody (rituximab, antibodies rituximab, obinutuzumab, ofatumumab, veltuzumab, tositumomab, and ibritumomab) ([0374]), wherein the cancer is a B cell hematological malignancy (chronic lymphocytic leukemia (CLL), small lymphocytic leukemia (SLL), non-Hodgkin's lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), follicular lymphoma (FL), mantle cell lymphoma (MCL), Hodgkin's lymphoma, B cell acute lymphoblastic leukemia (B-ALL), Burkitt's lymphoma, Waldenstrom's macroglobulinemia (WM), Burkitt's lymphoma, multiple myeloma, or myelofibrosis (see claims 3, 5-6). The hematological cancers may be relapsed lymphoid cancers ([0437], Table 7). The function of BTK in signaling pathways activated by the engagement of the B cell receptor (BCR) in mature B cells and FCERI on mast cells is well established ([0003]). Constitutive or aberrant activation of the BCR signaling cascade has been implicated in the propagation and maintenance of a variety of B cell malignancies. Small molecule inhibitors of BTK, a protein early in this cascade and specifically expressed in B cells, have emerged as a new class of targeted agents (including ibrutinib) ([00411].
Hamdy ‘994 is relevant for the claims 1, 12, 13, 15, and 16, with the
difference that reference does not teach using (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-
phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide
(zanubrutinib- the compound claimed in the instant Application), but ibrutinib.
Li Na et al. disclose that BTK, an essential component of the BCR pathway, has
emerged as novel target in the treatment of B-cell malignancies. Although Ibrutinib, the
first-in-class irreversible inhibitor of BTK, showed promising clinical activity, recent study
revealed that ibrutinib could antagonize rituximab induced antigen-dependent cell
mediated cytotoxicity (ADCC) by inhibiting ITK kinase activity, suggesting the potential
limitations in its clinical application. BGB-3111 is a novel, highly selective, second
generation BTK inhibitor, used in hematological cancers. In several MCL and DLBCL cell lines, BGB-3111 inhibited BCR aggregation-triggered BTK autophosphorylation, blocked downstream PLC-γ2 signaling, and potently inhibited cell proliferation. In comparison with ibrutinib, BGB-3111 showed much more restricted off-target activities against a panel of kinases, including ITK. While ibrutinib significantly inhibited rituximab-induced NK cell IFN-γ secretion and in vitro cytotoxicity on mantle cell lymphoma cells, BGB-3111 was at least 10-fold weaker than ibrutinib in inhibiting rituximab induced ADCC, consistent with its weak ITK inhibition activity. In mouse BTK occupancy assays, treatment with BGB- 3111 resulted in a dose-dependent BTK occupancy and showed about 3-fold more potency than ibrutinib in target organs, including PBMC and spleen. BGB-3111 induced dose-dependent anti-tumor effects against REC-1 MCL (a  human B-Cell mantle lymphoma cell line) xenografts engrafted either subcutaneously or systemically via tail vein injection in mice. In the subcutaneous xenografts, BGB-3111 at 2.5 mg/kg BID showed similar activity as ibrutinib at 50 mg/kg QD, its clinically relevant dose. In the systemic model, the median survival of BGB-3111 25 mg/kg BID group was significantly longer than those of both ibrutinib 50 mg/kg QD and BID groups. In an ABC-subtype DLBCL (TMD-8) subcutaneous xenograft model, BGB- 3111 also demonstrated better anti-tumor activity than ibrutinib. Preliminary 14-day toxicity study in rats showed that BGB-3111 was very well tolerated and maximal tolerate dose (MTD) was not reached when it was dosed up to 250mg/kg/day. In conclusion, BGB- 3111 is a highly selective and potent BTK inhibitor. It does not affect rituximab-induced ADCC and demonstrated better efficacy than ibrutinib in xenograft models, supporting further clinical investigation of this compound both as single agent and in combination with anti-CD20 antibodies in hematological cancers. The Li Na et al. reference is further relevant for claims 19, 28, and 59. This is because the compound was tested in tail vein injection, which mimics that metastasis model for MCL.
With regard to the dosages, the BID systemic dose is 25 mg/kg but the maximal
tolerate dose (MTD) was not reached when it was dosed up to 250mg/kg/day. Thus it is
submitted that the BID or the QD is within the limits of the claims and it would have been within the skill of a person of ordinary skill in the art to adjust the dosage for the desired effect.
The compound BGB-3111 of Li Na et al. reference has the structure of the instant Application’s compound, as can be determined from the data sheet from MedChemExpress. Also, the data sheet has as reference the Li Na et al. document, thus acknowledging the identity of the compounds.
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have substituted the ibrutinib in the method of Hamdy ‘994
with zanubrutinib as taught by Li Na et al. with an excellent expectation of success and
thus treat B cell malignancies. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitors and would have had similar effects. Moreover, a skilled artisan would have been strongly motivated to perform the method of treatment with zanubrutinib since the compound showed superior qualities and better results in vitro and in vivo, when compared with the old compound, ibrutinib.

On page 7 of the remarks Applicant argues that amended claim 1 and its dependent claims are not obvious over Hamdy '994, Li Na and the BGB-3111 datasheet because the method claimed in claim 1 treats humans. The arguments were carefully considered but not found persuasive because Hamdy’994 treats humans and Li Na used human derived cell lines for establishing the superiority of zanubrutinib.

On pages 7-8 of the remarks Applicant argues that the data from the Application shows surprising unexpected anti-cancer effects for the combination therapy in humans. 
The arguments were carefully considered but not found persuasive because a person of ordinary skill in the art, based on the teachings of references, would have been expecting positive results because Hamdy treated humans and the superiority of zanubrutinib was detected while treating human cells in xenografts, which is the usual the prequel to human trials. Thus a skilled artisan would have tried a method that was confirmed for humans with superior reagents tested in human cells. The results might be considered unexpected with narrow and specific administration regimens and dosing (this is why claim 29 is not included in the rejection).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647